 
Exhibit 10.5

EMPLOYEE NON-COMPETE AGREEMENT
This Employee Non-Compete Agreement ("Agreement") is entered into by and between
Blackboxstocks, Inc., a Nevada corporation, with its principal place of business
located at 5430 LBJ Freeway, Suite 1485, Dallas, Texas 75240, (the "Employer")
and Jeff Sharrock (the "Employee") (the Employer and the Employee are
collectively referred to herein as the "Parties") as of October 21, 2016 (the
"Effective Date").
In consideration of the Employee's employment by the Employer as Director of
Operations, which the Employee acknowledges to be good and valuable
consideration for the Employee's obligations hereunder, the Parties hereby agree
as follows:
1. Confidential Information. The Employee understands and acknowledges that
during the course of employment by the Employer, the Employee will have access
to and learn about the Employer's confidential, proprietary, and trade secret
information (Confidential Information), as defined below.
(a) Confidential Information Defined.


For purposes of this Agreement, "Confidential Information" includes, but is not
limited to, all information not generally known to the public, in spoken,
printed, electronic, or any other form or medium, relating directly or
indirectly to: business processes, practices, methods, policies, plans,
publications, documents, research, operations, services, strategies, techniques,
agreements, contracts, terms of agreements, transactions, potential
transactions, negotiations, pending negotiations, know-how, trade secrets,
computer programs, computer software, applications, operating systems, software
design, web design, work-in-process, databases, manuals, records, articles,
systems, material, sources of material, supplier information, vendor
information, financial information, results, accounting information, accounting
records, legal information, marketing information, advertising information,
pricing information, credit information, design information, payroll
information, staffing information, personnel information, employee lists,
supplier lists, vendor lists, developments, reports, internal controls, security
procedures, graphics, drawings, sketches, market studies, sales information,
revenue, costs, formulae, notes, communications, algorithms, product plans,
designs, styles, models, ideas, audiovisual programs, inventions, unpublished
patent applications, original works of authorship, discoveries, experimental
processes, experimental results, specifications, customer information, customer
lists, client information, and client lists of the Employer or its businesses or
any existing or prospective customer, supplier, investor, or other associated
third party, or of any other person or entity that has entrusted information to
the Employer in confidence.
The Employee understands that the above list is not exhaustive, and that
Confidential Information also includes other information that is marked or
otherwise identified or treated as confidential or proprietary, or that would
otherwise appear to a reasonable person to be confidential or proprietary in the
context and circumstances in which the information is known or used.
The Employee understands and agrees that Confidential Information includes
information developed by the Employee in the course of the Employee's employment
by the Employer as if the Employer furnished the same Confidential Information
to the Employee in the first instance. Confidential Information shall not
include information that is generally available to and known by the public at
the time of disclosure to the Employee, provided that such disclosure is through
no direct or indirect fault of the Employee or person(s) acting on the
Employee's behalf.


1

--------------------------------------------------------------------------------

(b) Employer Creation and Use of Confidential Information.
 
The Employee understands and acknowledges that the Employer has invested, and
continues to invest, substantial time, money, and specialized knowledge into
developing its resources, creating a customer base, generating customer and
potential customer lists, training its employees, and improving its offerings in
the design, development, marketing and exploitation of software applications and
solutions to be used in conjunction with stock trading platforms. The Employee
understands and acknowledges that as a result of these efforts, Employer has
created, and continues to use and create, Confidential Information. The Employee
further understands and acknowledges that this Confidential Information provides
Employer with a competitive advantage over others in the marketplace and that
Employer would suffer irreparable harm if Confidential Information is disclosed
to its competitors.
(c) Disclosure and Use Restrictions.
 
The Employee agrees and covenants: (i) to treat all Confidential Information as
strictly confidential; (ii) not to directly or indirectly disclose, publish,
communicate, or make available Confidential Information, or allow it to be
disclosed, published, communicated, or made available, in whole or part, to any
entity or person whatsoever (including other employees of the Employer) not
having a need to know and authority to know and use the Confidential Information
in connection with the business of the Employer; and (iii) not to access or use
any Confidential Information, and not to copy any documents, records, files,
media, or other resources containing any Confidential Information, or remove any
such documents, records, files, media, or other resources from the premises or
control of the Employer, except as required in the performance of the Employee's
authorized employment duties to the Employer. Nothing herein shall be construed
to prevent disclosure of Confidential Information as may be required by
applicable law or regulation, or pursuant to the valid order of a court of
competent jurisdiction or an authorized government agency, provided that the
disclosure does not exceed the extent of disclosure required by such law,
regulation, or order. The Employee shall promptly provide written notice of any
such order to the President of the Company.
The Employee understands and acknowledges that the Employee's obligations under
this Agreement with regard to any particular Confidential Information shall
commence immediately upon the Employee first having access to such Confidential
Information (whether before or after beginning employment with the Employer) and
shall continue during and after the Employee's employment by the Employer until
such time as such Confidential Information has become public knowledge other
than as a result of the Employee's breach of this Agreement or breach by those
acting in concert with the Employee or on the Employee's behalf.
(d) Notice of Immunity Under the Economic Espionage Act of 1996, as amended by
the Defend Trade Secrets Act of 2016 ("DTSA").
 
Notwithstanding any other provision of this Agreement:


2

--------------------------------------------------------------------------------

 
(i)
   The Employee will not be held criminally or civilly liable under any federal
or state trade secret law for any disclosure of a trade secret that:
 

(A)
    is made: (1) in confidence to a federal, state, or local government
official, either directly or indirectly, or to an attorney; and (2) solely for
the purpose of reporting or investigating a suspected violation of law; or
 

(B)
     is made in a complaint or other document that is filed under seal in a
lawsuit or other proceeding.
 

(ii)
    if the Employee files a lawsuit for retaliation by the Employer for
reporting a suspected violation of law, the Employee may disclose the Employer's
trade secrets to the Employee's attorney and use the trade secret information in
the court proceeding if the Employee:
 

(A)
    files any document containing the trade secret under seal; and
 

(B)
    does not disclose the trade secret, except pursuant to court order.


2.             Restrictive Covenants.
(a) Acknowledgment.
 
The Employee understands that the nature of the Employee's position gives the
Employee access to and knowledge of Confidential Information and places the
Employee in a position of trust and confidence with the Employer and that the
Employee will benefit from the Employer's goodwill. The Employee understands and
acknowledges that the Employer invested significant time and expense in
developing the Confidential Information and goodwill.
The Employee further understands and acknowledges that the restrictive covenants
below are necessary to protect the Employer's legitimate business interests in
its Confidential Information and goodwill. The Employee further understands and
acknowledges that the Employer's ability to reserve these for the exclusive
knowledge and use of the Employer is of great competitive importance and
commercial value to the Employer and that the Employer would be irreparably
harmed if the Employee violates the restrictive covenants below.
(b) Non-Competition.
 
Because of Employer's legitimate business interest as described herein and the
good and valuable consideration offered to the Employee, the receipt and
sufficiency of which is acknowledged, during the term of Employee's employment
and for the twelve (12) months, to run consecutively, beginning on the last day
of the Employee's employment with the Employer, for any reason or no reason and
whether employment is terminated at the option of the Employee or the Employer,
the Employee agrees and covenants not to engage in any Prohibited Activity.


3

--------------------------------------------------------------------------------

For purposes of this non-compete clause, "Prohibited Activity" is activity in
which the Employee contributes his knowledge, directly or indirectly, in whole
or in part, as an employee, employer, owner, operator, manager, advisor,
consultant, agent, partner, director, stockholder, officer, volunteer, intern,
or any other similar capacity to an entity engaged in the same or similar
business as the Employer, including those engaged in the business of in the
design, development, marketing and exploitation of software applications and
solutions to be used in conjunction with stock trading platforms. Prohibited
Activity also includes activity that may require or inevitably require
disclosure of trade secrets, proprietary information, or Confidential
Information.
Nothing herein shall prohibit Employee from purchasing or owning less than five
percent (5%) of the publicly traded securities of any corporation, provided that
such ownership represents a passive investment and that the Employee is not a
controlling person of, or a member of a group that controls, such corporation.
This Section does not, in any way, restrict or impede the Employee from
exercising protected rights to the extent that such rights cannot be waived by
agreement or from complying with any applicable law or regulation or a valid
order of a court of competent jurisdiction or an authorized government agency,
provided that such compliance does not exceed that required by the law,
regulation, or order. The Employee shall promptly provide written notice of any
such order to the President of the Company.
(c) Non-Solicitation of Employees.
 

Employee understands and acknowledges that the Employer has expended and
continues to expend significant time and expense in recruiting and training its
employees and that the loss of employees would cause significant and irreparable
harm to the Employer. The Employee agrees and covenants not to directly or
indirectly solicit, hire, recruit, attempt to hire or recruit, any employee of
the Employer in the six (6) months preceding the last day of Employee's
employment (collectively, "Covered Employee"), or induce the termination of
employment of any employee of the Employer during twelve (12) months, to run
consecutively, beginning on the last day of the Employee's employment with the
Employer.
(d) Non-Solicitation of Customers.
 

The Employee understands and acknowledges that the Employer has expended and
continues to expend significant time and expense in developing customer
relationships, customer information and goodwill, and that because of the
Employee's experience with and relationship to the Employer, he will have access
to and learn about much or all of the Employer's customer information. "Customer
Information" includes, but is not limited to, names, phone numbers, addresses,
email addresses, order history, order preferences, chain of command, pricing
information, and other information identifying facts and circumstances specific
to the customer and relevant to services.
The Employee understands and acknowledges that loss of this customer
relationship and/or goodwill will cause significant and irreparable harm to the
Employer.
The Employee agrees and covenants, for a period of twelve (12) months, to run
consecutively, beginning on the last day of the Employee's employment with the
Employer, not to directly or indirectly solicit, contact, or attempt to solicit
or contact, using any other form of oral, written, or electronic communication,
attempt to contact or meet with the Employer's current customers for purposes of
offering or accepting goods or services similar to or competitive with those
offered by the Employer.


4

--------------------------------------------------------------------------------

This restriction shall only apply to each of the following:
·
Customers or prospective customers the Employee contacted in any way during the
six (6) months before the last day of the Employee's employment with the
Employer.

·
Customers about whom the Employee has trade secret or Confidential Information.

·
Customers who became customers during the Employee's employment with the
Employer.

·
Customers about whom the Employee has information that is not available
publicly.

3. Acknowledgment: "At-Will" Employment Status. The Employee acknowledges and
agrees that the Employee's services to be rendered to the Employer are of a
special and unique character; that the Employee will obtain knowledge and skill
relevant to the Employer's industry, methods of doing business, and marketing
strategies by virtue of the Employee's employment; and that the restrictive
covenants and other terms and conditions of this Agreement are reasonable and
reasonably necessary to protect the legitimate business interests of the
Employer.
   The Employee further understands and acknowledges that the amount of the
Employee's compensation reflects, in part, the Employee's obligations and the
Employer's rights under this Agreement; that the Employee has no expectation of
any additional compensation, royalties, or other payment of any kind not
otherwise referenced herein in connection herewith; that the Employee will not
be subject to undue hardship by reason of the Employee's full compliance with
the terms and conditions of this Agreement or the Employer's enforcement
thereof; and that this Agreement is not a contract of employment and shall not
be construed as a commitment by either of the Parties to continue an employment
relationship for any certain period of time.
4. Remedies. In the event of a breach or threatened breach by the Employee of
any of the provisions of this Agreement, the Employee hereby agrees and
acknowledges that the Employer will suffer immediate and irreparable injury, for
which monetary damages will not be an adequate remedy. The Employee further
acknowledges and agrees that the Employer shall be entitled to immediate
injunctive relief, including a temporary restraining order, a temporary
injunction, a permanent injunction, or other equitable relief against such
breach or threatened breach from any court of competent jurisdiction, without
the necessity of showing any actual damages or that money damages would not
afford an adequate remedy. The Employee further agrees and acknowledges that the
aforementioned equitable relief shall be in addition to, not in lieu of, and
without prejudice to, any legal remedies, monetary damages, or other available
forms of relief.
5. Successors and Assigns.
(a) Assignment by the Employer.
 
To the extent permitted by state law, the Employer may assign this Agreement to
any subsidiary or corporate affiliate, or to any successor or assign (whether
direct or indirect, by purchase, merger, consolidation, or otherwise) to all or
substantially all of the business or assets of the Employer. This Agreement
shall inure to the benefit of the Employer and its successors and assigns.


5

--------------------------------------------------------------------------------

(b) No Assignment by the Employee.
 
The Employee may not assign this Agreement or any part hereof. Any purported
assignment by the Employee shall be null and void from the initial date of
purported assignment.
6. Warranty. Employee represents and warrants that the Employee is not a party
to any non-compete restrictive covenant or related contractual limitation that
would interfere with or hinder the Employee's ability to undertake the
obligations and expectations of employment with the Employer.
7. Governing Law: Jurisdiction and Venue. This Agreement, for all purposes,
shall be construed in accordance with the laws of Texas without regard to
conflicts-of-law principles. Any action or proceeding by either of the Parties
to enforce this Agreement shall be brought only in any state or federal court
located in the state of Texas, county of Dallas. The Parties hereby irrevocably
submit to the exclusive jurisdiction of such courts and waive the defense of
inconvenient forum to the maintenance of any such action or proceeding in such
venue.
8. Entire Agreement. Unless specifically provided herein, this Agreement
contains all the understandings and representations between the Employee and the
Employer pertaining to the subject matter hereof and supersedes all prior and
contemporaneous understandings, agreements, representations, and warranties,
both written and oral, with respect to such subject matter.
9. Modification and Waiver. No provision of this Agreement may be amended or
modified unless such amendment or modification is agreed to in writing and
signed by the Employee and by the President of the Employer. No waiver by either
of the Parties of any breach by the other party hereto of any condition or
provision of this Agreement to be performed by the other party hereto shall be
deemed a waiver of any similar or dissimilar provision or condition at the same
or any prior or subsequent time, nor shall the failure of or delay by either of
the Parties in exercising any right, power, or privilege hereunder operate as a
waiver thereof to preclude any other or further exercise thereof or the exercise
of any other such right, power, or privilege.
10. Severability. Should any provision of this Agreement be held by a court of
competent jurisdiction to be enforceable only if modified, or if any portion of
this Agreement shall be held as unenforceable and thus stricken, such holding
shall not affect the validity of the remainder of this Agreement, the balance of
which shall continue to be binding on the Parties with any such modification to
become a part hereof and treated as though originally set forth in this
Agreement.
The Parties further agree that any such court is expressly authorized to modify
any unenforceable provision of this Agreement in lieu of severing the
unenforceable provision from this Agreement in its entirety, whether by
rewriting the offending provision, deleting any or all of the offending
provision, adding additional language to this Agreement, or by making any other
modifications as it deems warranted to carry out the intent and agreement of the
Parties as embodied herein to the maximum extent permitted by law.
The Parties expressly agree that this Agreement as so modified by the court
shall be binding upon and enforceable against each of them. In any event, should
one or more of the provisions of this Agreement be held to be invalid, illegal,
or unenforceable in any respect, such invalidity, illegality, or
unenforceability shall not affect any other provisions hereof, and if such
provision or provisions are not modified as provided above, this Agreement shall
be construed as if such invalid, illegal, or unenforceable provisions had not
been set forth herein.


6

--------------------------------------------------------------------------------

11. Captions. Captions and headings of the sections and paragraphs of this
Agreement are intended solely for convenience and no provision of this Agreement
is to be construed by reference to the caption or heading of any section or
paragraph.
12. Counterparts. This Agreement may be executed in counterparts, each of which
shall be deemed an original, but all of which taken together shall constitute
one and the same instrument. Delivery of an executed counterpart's signature
page of this Agreement, by facsimile, electronic mail in portable document
format (.pdf), or by any other electronic means intended to preserve the
original graphic and pictorial appearance of a document, has the same effect as
delivery of an executed original of this Agreement.
[SIGNATURE PAGE FOLLOWS]
7

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the Parties have executed this Agreement as of the Effective
Date above.

Employer:

Blackboxstocks Inc.

By______________________________
Name: ___________________________
Title: ____________________________

Employee:


Signature:____________________________
Print Name: ___________________________



8

--------------------------------------------------------------------------------